Citation Nr: 1516414	
Decision Date: 04/16/15    Archive Date: 04/24/15

DOCKET NO.  13-03 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial, compensable rating for traumatic brain injury (TBI).

2.  Entitlement to service connection for headaches (claimed as migraine headaches and residual of TBI).

3.  Entitlement to service connection for benign positional vertigo (claimed as dizziness and residual of TBI).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

James R. Springer, Associate Counsel


INTRODUCTION

The Veteran had active duty service from September 1950 to September 1954.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which granted service connection for residuals of a TBI, and assigned a noncompensable rating, effective December 21, 2009; denied service connection for headaches; and denied service connection for benign positional vertigo.

In January 2015, the Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing at the RO; a transcript of the hearing has been associated with the claims file.  As will be discussed later in this decision, during the hearing, the Veteran withdrew his claim for service connection for benign position vertigo.  In addition, the record was held open for 90 days to allow for the submission of additional evidence.

This appeal was processed using the Virtual VA and Virtual Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue(s) of entitlement to an initial, compensable rating for TBI is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  On January 15, 2015, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that he intended to withdrawal the appeal for service connection for benign positional vertigo.

2.  The competent, credible, and probative lay and medical evidence of record is in equipoise as to whether the Veteran's headaches are etiologically related to his active military service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal for service connection for benign positional vertigo by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.204 (2014).

2.  The criteria for service connection for headaches have been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102; 3.303; 3.307; 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Benign Positional Vertigo Withdrawal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative. 38 C.F.R. § 20.204; see Anderson v. Brown, 9 Vet. App. 542, 547 (1996).  The Board notes that "withdrawal of a claim is only effective where the withdrawal is explicit, unambiguous, and done with full understanding of the consequences of such action on the part of the claimant."  DeLisio v. Shinseki, 25 Vet. App. 45, 57 (2011) (citing Hanson v. Brown, 9 Vet. App. 29, 32 (1996)).  In addition, the Board notes that a withdrawal is effective upon receipt of the request.  38 C.F.R. § 20.204(b)(3).

In the present case, the Veteran stated that he wished to withdrawal his claim for entitlement to service connection for benign positional vertigo during the January 2015 hearing before the undersigned Veterans Law Judge.  See transcript, p. 2.  The Board finds that the statement was clear and unambiguous.  As such, the Veteran has withdrawn the appeal of that issue, as initiated by the June 2010 Notice of Disagreement, and there remain no allegations of error of fact or law for appellate consideration regarding that issue.

Service Connection for Headaches

As the Board's decision to grant service connection for headaches is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.

The Veteran contends that his migraine headaches began during active duty service and that they have continuously manifested since his discharge from service.  Specifically, the Veteran claims that, following his service as a pilot, as well as his involvement in a motor vehicle accident during service, he has suffered from migraine headaches continuously since service.  The Board notes that the Veteran is currently service connected for a TBI resulting from the motor vehicle accident.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. 38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, to include organic diseases of the nervous system, to a degree of 10 percent within one year, from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  The Board notes that a July 2013 Addendum Compensation Service Bulletin indicates that migraine headaches should be recognized as an organic disease of the nervous system.  

In some cases, service connection may also be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) a chronic disease shown as such in service (or within an applicable presumptive period under 38 C.F.R. § 3.307) and (ii) subsequent manifestations of the same chronic disease, or (b) if the fact of chronicity in service in not adequately supported, by evidence of continuity of symptomatology.  However, the Federal Circuit has held that the provisions of 38 C.F.R. § 3.303(b) relating to continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time support a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.").

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

In the instant case, the Board finds that the evidence is at least in equipoise as to whether the Veteran's current headache disability is related to service.

In connection with his claim, the Veteran was given a VA examination in April 2010 to address the nature and etiology of his headache disability.  A headache disorder was diagnosed and the Veteran's history of an accident in service is well documents.  The examiner noted that the Veteran claimed his headaches began in 1970.  The Veteran described the headaches as "'thick headedness' - like 'rubber band' around the head," eventually intensifying causing "difficulties to think, can understand what is going on, but can not answer questions due to memory problem does not know what to answer, also can not walk properly- wobbly."  See VA Examination, April 2010.  After reviewing the Veteran's claims file, the examiner opined that it was less likely as not that the Veteran's current weekly headaches were related to the in-service motor vehicle accident.  The examiner also stated that, since the Veteran did not complain about headaches until the 1970s, it was unlikely that his headaches were secondary to, or a residual of, the service-connected TBI.

The Board finds that the VA examiner's opinion is entitled to little probative weight as it appears to be based upon an inaccurate factual premise, namely that the Veteran did not experience headaches until the 1970s.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  In this regard, the Board notes that the Veteran has consistently claimed that he experienced headaches in service while flying and immediately after the motor vehicle accident.  In fact, during a separate VA mental disorders examination in April 2010, the same month as the examination detailed above, the Veteran reported that he had experienced vertigo and headaches following the motor vehicle accident, not from 1970s.  In addition, the examiner relied on the fact that the Veteran's service treatment records did not contain any complaints of headaches in service or immediately following service to form his opinion.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination inadequate where the examiner did not comment on Veteran's report of in-service incurrence and relied on lack of evidence in service medical records to provide negative opinion).

In contrast, the Board finds that the Veteran is competent to report the onset and continuity of his symptoms of headaches.  See Layno v. Brown, supra (a lay person is competent to report symptoms based on personal observation when no special knowledge or training is required).  The Veteran's report of the onset of his headache symptoms during service is deemed credible as his testimony is detailed regarding in-service incurrence and continuity of symptoms.  Accordingly, resolving all reasonable doubt in the Veteran's favor, service connection for headaches is granted.   See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

1.  The appeal as to the claim for entitlement to service connection for benign positional vertigo is dismissed.

2.  Entitlement to service connection for headaches is granted.


REMAND

Although the Board sincerely regrets the additional delay, a remand is necessary to ensure that due process is followed and there is a complete record upon which to base a decision on the Veteran's claim for an initial, compensable rating for a TBI so that he is afforded every possible consideration.  38 U.S.C.A. §§ 5107(a), 5103A (West 2014); 38 C.F.R. § 3.519(c) (2014).

The Veteran is currently assigned a noncompensable disability rating for a TBI incurred in service under 38 C.F.R. § 4.124a, Diagnostic Code 8045, effective December 31, 2009.

Where the record does not adequately reveal the current state of the Veteran's disability, fulfillment of the statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the last examination.  Allday v. Brown, 7 Vet. App. 517, 526 (1995); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (determining that the Board should have ordered a contemporaneous examination of the Veteran because a 23-month-old examination was too remote in time to adequately support the decision in an appeal for an increased rating; cf. Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (the passage of time alone, without an allegation of worsening, does not warrant a new examination).

In this case, the Veteran was provided a VA examination to address the current nature and severity of his service-connected TBI in April 2010-roughly five years ago.  Moreover, the April 2010 examination contains a significant contradiction for rating purposes in its finding that the Veteran has no complaints of impairment of memory, attention, concentration, or executive functions.  Specifically, while the examiner concluded that the Veteran had no problems with memory, the recorded lay statements from the Veteran suggest otherwise.  When asked to describe his current TBI symptoms, the Veteran indicated that his head felt "thick" and that he had problems with memory.  In addition, in the section of the examination addressing the nature and etiology of the Veteran's headaches, the Veteran indicated that he had difficulties thinking and that, while he can understand what is going on around him, often times he cannot respond to a question because he cannot recall what was asked.

Furthermore, since the April 2010 VA examination, the Veteran has indicated that he condition may have worsened.  During the January 2015 hearing before the undersigned, the Veteran indicated that he had trouble concentrating and remembering routine things such as recurring bills, where he placed his wallet and keys, and doctor appointments.  He also indicated trouble following along with normal conversations, as well as an inability to stay focused on a problem.  He indicated that he is prone to frequent outbursts directed at family members, and that he immediately feels regret afterward.  The Veteran also indicated problems with driving, including forgetting where he was going, getting lost because of difficulties following a map or global positioning system (GPS) unit while driving.  Finally, the Veteran indicated that he recently co-signed on an automobile loan for a granddaughter that put him in a financial bind because he could not afford it.

In light of the testimony offered by the Veteran concerning the current nature and severity of his service-connected TBI, the Board finds that a new VA examination is warranted.

The Board also notes that the most recent VA treatment records contained in the claims file are dated in October 2014 from the VA Medical Center in Tampa, Florida.  Therefore, while on remand, any treatment records from sources identified by the Veteran dated from October 2014 to the present should be obtained for consideration in this appeal, to include those from the Tampa VA Medical Center.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The Veteran should be given an opportunity to identify any healthcare provider who treated him for his traumatic brain injury (TBI).  After securing any necessary authorization from him, obtain all identified treatment records, to include records from the Tampa VA Medical Center dated from October 2014 to the present that are not already included in the claims file.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  After all outstanding records have been associated with the claims file, schedule the Veteran for an appropriate VA TBI examination with an appropriate examiner to determine the current nature and severity of his service-connected TBI.  The entire claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  The examination report should include discussion of the Veteran's documented medical history and lay statements.  Any indicated evaluations, studies, and tests should be conducted.

To ensure that the all medical findings are expressed in terms conforming to the amended schedular criteria of 38 C.F.R. § 4.124a, Diagnostic Code 8045, in effect as of October 23, 2008, the Board requests that the examination be completed in accordance with the Review Evaluation of Residuals of TBI Disability Benefits Questionnaire (DBQ). 

Based on the examination results, the examiner should provide an assessment of the current nature and severity of the service-connected TBI consistent with the revised schedular criteria for evaluating the residuals of TBI under 38 C.F.R. § 4.124a, Diagnostic Code 8045.  The examiner is asked to specifically address the degree to which the service-connected disability is manifested by facets of cognitive impairment including memory, attention, concentration, and executive functions; judgment; social interaction; orientation; motor activity; visual spatial orientation; subjective symptoms; neurobehavioral effects; communication; and consciousness. 

In making his or her assessment, the examiner should identify all comorbid physical, neurological, or mental disorder(s), and state whether each is shown to be caused by the Veteran's TBI.  If not, then, with respect to each comorbid disorder identified, the examiner should attempt to distinguish any symptoms and impairment attributable to such disability from identified residuals of a head injury.  If the manifestations cannot clearly be distinguished, the examiner should clearly so state.

The examiner should specifically address the Veteran's contentions regarding memory difficulties, the inability to focus and concentrate, difficulties driving, and poor financial decisions.

All opinions or findings provided must include an explanation for the bases for the opinion.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain why an opinion cannot be provided without resort to speculation.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


